Order entered February 7, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01452-CV
                                    No. 05-18-01453-CV

                 IN THE BEST INTEREST AND PROTECTION OF B.J.

                        On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                 Trial Court Cause No. MI-18-03203 and MED-18-80461

                                         ORDER
       Before the Court is appellee’s January 31, 2019 motion to dismiss based on mootness and

alternative unopposed motion for extension of time to file a brief. We DENY the motion to

dismiss. We GRANT the motion for extension to the extent that appellee shall file a brief by

February 27, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE